Title: From George Washington to John Witherspoon, 8 October 1782
From: Washington, George
To: Witherspoon, John


                  Sir,
                     
                     Head Quarters 8th Octr 1782
                  
                  I have been favored with your Letter of the 3d instant.
                  Since the settlement of a general Cartel is not likely to be effected—I do not consider myself at Liberty to enter into the practice of partial Exchanges, without the Direction of Congress, to whose Consideration it has been submitted.
                  I shall Wait this Decision—should it be in favor of partial Exchange, I know nothing at present, but that Capt. Graham may as well be indulged as another.  I am &c.
                  
               